
	
		I
		111th CONGRESS
		2d Session
		H. R. 6568
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Mr. Markey of
			 Massachusetts (for himself and Ms.
			 Castor of Florida) introduced the following bill; which was
			 referred to the Committee on
			 Transportation and Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to facilitate the
		  ability of persons affected by oil spills to seek judicial
		  redress.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Victims Redress
			 Act.
		2.Claims
			 procedureSection 1013(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2713(a)) is amended by striking
			 all claims for removal costs or damages shall and inserting
			 all claims against each responsible party for removal costs or damages
			 under this Act shall.
		3.State court
			 jurisdictionSection 1017(c)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2717(c)) is amended—
			(1)by striking
			 A State trial and inserting the following:
				
					(1)In
				generalA State trial
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Damages and
				reliefNotwithstanding any other provision of this Act, a State
				court may award damages or other relief to any person for claims under State
				law against any responsible party or other person.
					(3)RemovabilityA
				civil action brought in State court is not within the original jurisdiction of
				the United States district courts, and is therefore not removable, unless a
				Federal claim is—
						(A)pleaded in
				addition to claims arising under State law; or
						(B)otherwise
				removable based on diversity of citizenship pursuant to section 1332 of title
				28, United States
				Code.
						.
			4.Relationship to
			 other lawSection 1018 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2718) is amended—
			(1)in subsection (a),
			 by striking paragraph (1) and inserting the following:
				
					(1)affect or preempt
				the authority of any State or political subdivision of a State from imposing,
				on any responsible party or other person, any additional liability or
				requirement with respect to—
						(A)the discharge of oil or other pollution by
				oil within such State; or
						(B)any removal
				activities in connection with such a discharge;
				or
						; and
			(2)in subsection
			 (c)(1), by inserting on any responsible party or other person
			 after to impose.
			5.ApplicabilityThis Act and the amendments made by this Act
			 apply with respect to any claim that is pending on, or filed on or after, the
			 date of enactment of this Act.
		
